Citation Nr: 1639861	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  06-33 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left shoulder status post rotator cuff repair prior to May 23, 2006, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1982 to November 1982, from September 1986 to December 1986, and from January 2004 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

In August 2011, the Board remanded this matter for additional development.  In July 2012, the Board denied the Veteran's claim for an increased rating for the left shoulder disability.  At that time, the Board remanded the issues of entitlement to a total disability rating due to individual employability resulting from service-connected disability prior to November 1, 2007; entitlement to an initial increased rating for cervical spondylosis, and entitlement to service connection for a right shoulder and right knee disabilities.  These issues have not been returned to the Board, and thus, will not be discussed further.

The Veteran appealed the Board's decision regarding the left shoulder to the United States Court of Appeals for Veterans Claims (Court) which, in April 2016, on the basis of a Joint Motion for Remand, vacated the denial and remanded the matter to the Board for further action.

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The evidence suggests that the Veteran's service-connected left shoulder disability has worsened since his last VA examination in September 2011.  Specifically, the Veteran underwent left shoulder surgery in April 2015.  As the evidence suggests a material change in the disability, reexamination is warranted under 38 C.F.R. § 3.327 (2016).  Additionally, VA examination is needed to test for pain on both active and passive motion in weight-bearing and nonweight-bearing.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Where, as here, the opposite joint is damaged or abnormal, it need not be tested.

Upon remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from April 2010 to present, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from the April 2010 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner is to identify the current severity of the Veteran's service-connected left shoulder disability.

The examiner is to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joint in question.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner is to review the entire claims file, to include any electronic files.  The examination report must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


